IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50147
                         Summary Calendar


                      STEVEN KENNETH NEUBERT,

                                                Plaintiff-Appellant,

                              versus

                   JAMES T. BOLT, ETC.; ET AL.,

                                                         Defendants,

        JAMES T. BOLT, Police Officer #1026, El Paso Police
      Department, Individually and in his official capacity;
     EFRAIME SILVA, also known as Efren Silva, Police Officer
    #1294, El Paso Police Department, Individually and in his
       official capacity; ARMANDO NANEZ, also know as Nunez,
    Detective, El Paso Police Department, Individually and in
     his official capacity; LOUIS CARREON, also known as Luis
       Carreon, Lieutenant #327, El Paso Police Department,
    Individually and in his official capacity; LEM TONG, also
    known as Tom, El Paso Police Department, Individually and
       in his official capacity; CITY OF EL PASO; TIM MEHL,
                             Detective,

                                                Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-00-CV-133-H
                       --------------------
                         September 6, 2001

Before DUHÉ, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Steven Kenneth Neubert, Texas inmate #535152, proceeding pro

se and in forma pauperis, appeals the district court’s summary-

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
judgment dismissal of his 42 U.S.C. § 1983 complaint and its denial

of his motion to appoint counsel.         We affirm.

     The district court did not abuse its discretion by denying

Neubert’s    motion   for   appointment    of   counsel.   See   Ulmer   v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

     “An appellant abandons all issues not raised and argued in its

initial brief on appeal.”       Cinel v. Connick, 15 F.3d 1338, 1345

(5th Cir. 1994); see Knighten v. Commissioner, 702 F.2d 59, 60 &

n.1 (5th Cir. 1983) (issue may not be raised for first time in

reply brief, even by pro se appellant).            Neubert abandoned his

appeal of the district court’s dismissal of his excessive-force,

false arrest, false imprisonment, and malicious prosecution claims

by failing to argue the issues in his initial brief.       See Cinel, 15
F.3d at 1345.

     Neubert also abandoned any appeal of the dismissal of his

claims against the City of El Paso and his claims against the

individual defendants for cruel and unusual punishment and civil

conspiracy by neglecting to address these claims in this court.

See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987); see also, Cinel, 15 F.3d at 1345.

     The district court did not abuse its discretion by declining

to exercise supplemental jurisdiction over Neubert’s state-law

claims.     Cinel, 15 F.3d at 1344.       Both federal law and Texas law

provide for suspension of the limitations period on state-law

claims during the pendency of the action in federal court when the

federal court declines to exercise supplemental jurisdiction over


                                    2
those claims.    See 28 U.S.C. § 1367(d) (West 2001); Tex. Civ. Prac.

& Rem. Code Ann. § 16.064 (Vernon 2001); Vale v. Ryan, 809 S.W.2d
324, 326-27 (Tex. App. 1991).

     AFFIRMED.




                                   3